COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )                No.  08-05-00060-CV
                                                                              )
IN RE:  EDWARD O. BUFKIN, JR.                    )        AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )                  IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
 
OPINION
ON PETITION FOR WRIT OF MANDAMUS
 
Relator, Edward O. Bufkin, Jr.,
asks this Court to issue a writ of mandamus against Respondent, the Honorable Marilea Lewis, Judge of the 330th
District Court of Dallas County.  Relator also seeks an order staying proceedings in the
underlying case.  The motion for
emergency relief and the petition for writ of mandamus are denied.  See Tex.R.App.P. 52.7(a), 52.8(a).  Our denial of the petition shall not be
construed as a ruling on the merits.
 
 
                                                              
                   
February
10, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.